Case 1:11-cr-00231-SJ Document 68 Filed 07/29/20 Page 1 of 10 PageID #: 286




         UNITED STATES DISTRICT COURT
         EASTERN DISTRICT OF NEW YORK
         --------------------------------------------------X
         UNITED STATES OF AMERICA,

                                     Plaintiff,                       11 CR 231 (SJ)
                            v.


                                                                      AMENDED
                                                                      MEMORANDUM
                                                                      AND ORDER

         AVONDALE LOCKHART,

                                      Defendant.
         -------------------------------------------------X
         APPEARANCES

         RICHARD P. DONOGHUE
         United States Attorney
         Eastern District of New York
         271 Cadman Plaza East
         Brooklyn, NY 11201
         By: Maria Cruz Melendez
         Attorney for the Government

         FEDERAL DEFENDERS OF NEW YORK, INC.
         1 Pierrepont Plaza, 16th Floor
         Brooklyn, N.Y. 11201
         (718) 407-7419
         By: Mildred M. Whalen
         Attorney for Avondale Lockhart


         JOHNSON, Senior District Judge:

                  Defendant Avondale Lockhart (“Lockhart”) moves this court to grant him

         compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) and the First Step Act.




                                                               1
Case 1:11-cr-00231-SJ Document 68 Filed 07/29/20 Page 2 of 10 PageID #: 287




         Based on the parties’ submissions and the following reasons, Lockhart’s motion is

         GRANTED.



            I.      Background

            The Court assumes familiarity with the underlying facts of this case. On

         February 1, 2013, Lockhart was sentenced to a ten-year mandatory minimum

         following a guilty plea for possessing child pornography. In total, Lockhart was

         found to have possessed 15,324 images and at least nine videos containing child

         pornography. Prior to the instant conviction, Lockhart was found guilty of first-

         degree sexual abuse for the attempted rape of a former girlfriend in 1999. This

         conviction served as the predicate offense for Lockhart’s mandatory minimum

         under 18 U.S.C. § 2252(b)(2).

            Lockhart’s myriad health issues are not disputed by the Government. Lockhart

         currently suffers from stage three kidney failure, diabetes, hypertension, and a

         compromised immune system—all conditions that place him at an elevated risk of

         serious illness or death should he contract COVID-19. Lockhart’s weakened

         immune system is caused by immunosuppressant drugs he must take to ensure his

         body does not reject the kidney transplant he received in 2008.

            Lockhart has had several infractions while incarcerated, mostly related to the

         possession of pornography or explicit images. For the most part, these images are

         alleged to have been of adult women. However, in January 2016, a correctional



                                                  2
Case 1:11-cr-00231-SJ Document 68 Filed 07/29/20 Page 3 of 10 PageID #: 288




         officer reported finding “62 pictures of under aged girls in swim wear in sexually

         explicit poses.” (Dkt. No. 65-2.) At his disciplinary hearing, Lockhart stated that

         none of the photos were of underage women. (Id.) The Committee ruled:

                  Based on the greater weight of the evidence, the UDC finds you in
                  violation of the prohibited act. The reporting officer indicated while
                  searching your property, you had 62 pictures of sexually explicit
                  women in swim wear. You are not authorized more than 25 pictures.

         (Id.) None of Lockhart’s infractions while incarcerated have resulted in the loss of

         any good time credit and he is currently scheduled to be released on September 20,

         2021.



            II.      Discussion

                  To modify an imposed term of imprisonment under the relevant subsection

         of Section 3582, a sentencing court must find that A) petitioner has exhausted

         administrative remedies; B) extraordinary and compelling reasons warrant such a

         reduction; C) such a reduction is consistent with applicable policy statements issued

         by the Sentencing Commission; and D) the reduction is consistent with the

         sentencing factors set forth in Section 3553(a). See 18 U.S.C. § 3582(c)(1)(A)(i).

                  A. Exhaustion of Administrative Remedies

                  A defendant is considered to have exhausted all administrative remedies in

         an application for compassionate release following “the lapse of 30 days from the

         receipt of such a request by the warden of the defendant’s facility.” 18 U.S.C. §




                                                    3
Case 1:11-cr-00231-SJ Document 68 Filed 07/29/20 Page 4 of 10 PageID #: 289




         3582(c)(1)(A). As Lockhart received no response within 30 days of submitting his

         application, he is deemed to have exhausted his administrative remedies.

                B. Extraordinary and Compelling Circumstances

                The Sentencing Commission defines extraordinary and compelling

         circumstances to include a defendant’s medical condition, age, family

         circumstances, or other reasons that alone or in combination with these

         circumstances are extraordinary and compelling. See U.S.S.G. § 1B1.13 App. Note

         1(A)(i). Most relevant to Lockhart, Note 1(A) provides that compassionate release

         may be warranted if the defendant “suffer[s] from a serious physical or medical

         condition” which “substantially diminishes the ability of the defendant to provide

         self-care within the environment of a correctional facility and from which he or she

         is not expected to recover.” (Id.)

                Numerous courts in this District have found that health characteristics that

         place an individual at an elevated risk of serious illness or death from COVID-19

         can constitute extraordinary and compelling circumstances in the context of the

         current pandemic, and the Government does not appear to seriously challenge that

         proposition here. See e.g., United States v. Copeland, 03-CR-1120 (FB), ECF No. 312

         (E.D.N.Y. May 19, 2020); United States v. Sedge, 16-CR-537 (KAM), 2020 WL 2475071

         (E.D.N.Y. May 13, 2020); United States v. Hinton, 17-CR-432 (BMC), ECF No. 167

         (E.D.N.Y. May 12, 2020); United States v. Asaro, No. 17-CR-127 (ARR), (E.D.N.Y. Apr.

         17, 2020). Additionally, more than a dozen district courts around the country have



                                                  4
Case 1:11-cr-00231-SJ Document 68 Filed 07/29/20 Page 5 of 10 PageID #: 290




         recently held that they have the authority to determine what constitutes “other

         reasons,” under § 1B1.13, suggesting an even broader authority to determine what

         circumstances are extraordinary and compelling. See United States v. Haynes, 2020

         WL 1941478, 14 (E.D.N.Y. April 22, 2020) (gathering cases).

                This Court finds that Lockhart’s serious medical conditions in the context of

         COVID-19 constitute extraordinary and compelling circumstances. Lockhart’s

         immunosuppression medications, stage three kidney failure, diabetes, and

         hypertension place him among the most vulnerable people to developing serious

         illness from COVID-19. See If You Are at Higher Risk, Centers for Disease Control

         and Prevention (last accessed on July 2, 2020) https://cdc.gov/coronavirus/2019-

         ncov/need-extra-precautions/people-at-higher-risk.html. The Court takes note of

         the efforts at the BOP and specifically FMC Devens, as laid out in the Government’s

         briefing, to protect inmates and staff from the virus. However, even with these

         actions, this Court cannot credit the Government’s position that Lockhart is not at

         “imminent risk of actually contracting COVID-19.” (Dkt. No. 65 at 12.) The statistics

         compiled by Defendant demonstrate just that. As of June 28, 2020, the rate of

         infection in the Bureau of Prisons is almost six times higher than the national average.

         (Dkt. No. 66-1 at 3.) Accordingly, Lockhart’s elevated risk of contracting COVID-19

         in combination with his medical vulnerability constitute extraordinary and

         compelling circumstances.




                                                    5
Case 1:11-cr-00231-SJ Document 68 Filed 07/29/20 Page 6 of 10 PageID #: 291




                C. Sentencing Commission Policy Statement: Danger to the Community

                The relevant Sentencing Commission Policy Statement also requires this

         Court to consider whether the defendant is a danger to the community. See U.S.S.G.

         § 1B1.13(2). In doing so the Court considers the following factors: 1) the nature and

         circumstances of the offense; 2) the weight of the evidence against the person; 3) the

         person’s history and characteristics; and 4) the nature and seriousness of the danger

         to any person or the community that would be posed by the person’s release. See 18

         U.S.C. § 3142(g).

                It goes without saying that the crime of conviction—possession of child

         pornography—is a serious crime that is inextricably intertwined with the cruelest

         possible exploitation of societies’ most vulnerable members. However, any threat of

         a repeat offense by Lockhart upon his release is largely mitigated by monitoring

         conditions and restrictions on his access to electronic devices. Lockhart’s motion

         must also be evaluated in light of the fact that he is currently scheduled to be

         released in less than fifteen months, regardless of this Court’s decision on the instant

         motion. But perhaps most demonstrative of Lockhart’s ability to live under

         supervision without reoffending for the remainder of his sentence is the fact that he

         has already done so. Lockhart remained at liberty under pretrial supervision for

         almost two years without incident at the very address he has proposed to return to.

                Turning to Lockhart’s institutional record, the Court cannot credit the

         Government’s contention that Lockhart possessed sexually explicit photographs of



                                                    6
Case 1:11-cr-00231-SJ Document 68 Filed 07/29/20 Page 7 of 10 PageID #: 292




         underage girls while incarcerated. The matter was brought before a disciplinary

         committee who reviewed the pictures and ruled on the matter. Their decision states

         that Lockhart was in possession of “62 pictures of sexually explicit women in

         swimwear” and that he was “not authorized more than 25 pictures.” (Dkt. No. 65-

         2.) Their use of the word “women” is informative given the question of the age of

         the women was squarely before them. (Id.) One would further presume that had the

         committee found the women to have been underage, the focus of their reprimand

         would not merely be that Lockhart had more than the authorized number of

         pictures. Notwithstanding the allegation by one correctional officer, the Court

         credits the finding of the BOP’s administrative process. Tellingly, neither this

         infraction nor any of the others raised by the government were deemed serious

         enough by the BOP to withhold any of Lockhart’s good time credit, nor was

         Lockhart ever charged with an additional possession of child pornography crime.

                D. 18 U.S.C. § 3553(a)

                The Government contends that Lockhart’s release poses a serious risk to

         public safety, however empirical data and Lockhart’s specific circumstances weigh

         against this position. Those guilty of non-production child pornography offenses,

         like Lockhart, have among the lowest new offense recidivism rates of any offenders.

         A 2012 study by the U.S. Sentencing Commission found that the sexual recidivism

         rate of this cohort was 7.4 percent. U.S. Sentencing Comm’n, Report to the Congress:

         Federal     Child     Pornography       Offenses,     300     (December       2012),



                                                  7
Case 1:11-cr-00231-SJ Document 68 Filed 07/29/20 Page 8 of 10 PageID #: 293




         https://www.ussc.gov/research/congressional-reports/2012-report-congress-fed

         eral-child-pornography-offenses. Studies like this support prior concerns by courts

         that child pornography penalties are driven by “the general revulsion that is

         associated with child exploitation-related offenses” as opposed to “any sort of

         empirical data.” U.S. v. Johnson, 588 F. Supp. 2d 997, 1003 (S.D. Iowa 2008). Courts

         and policy makers have raised the legitimate concern that the penalties for child

         pornography offenses fail to account for the varying degree of culpability amongst

         offenders. In concluding a report on the issue, the U.S. Sentencing Commission

         found that:

             Numerous stakeholders — including the Department of Justice, the federal
             defender community, and the Criminal Law Committee of the Judicial Conference
             of the United States Courts — have urged the Commission and Congress to revise
             the non-production sentencing scheme to better reflect the growing body of
             knowledge about offense and offender characteristics and to better account for
             offenders’ varying degrees of culpability and dangerousness.

         Report to the Congress: Federal Child Pornography Offenses at 331. Indeed, this

         finding appears consistent with the attitude of most federal district court judges on

         the topic. See U.S. Sentencing Comm’n, Results of Survey of U.S. Dist. Ct. Judges,

         Jan. 2010 Through Mar. 2010, Question 1, 8 (June 2010), available at

         http://www.ussc.gov/Research/Research_Projects/Surveys/20100608_Judge_Su

         rvey.pdf (finding among surveyed district court judges: 70 percent believed the

         guideline ranges for possession of child pornography were too high and 71 percent

         believed mandatory minimums for receipt of child pornography were too high).

         With this background, the Court finds that a slight reduction to Lockhart’s 10-year


                                                   8
Case 1:11-cr-00231-SJ Document 68 Filed 07/29/20 Page 9 of 10 PageID #: 294




         mandatory minimum, is a more accurate reflection of his culpability and the

         seriousness of his offense. See 18 U.S.C. § 3553(a)(2)(A).

                   Lockhart proved himself able to live a law-abiding life for two years while

         under pretrial supervision and the Court is convinced that his further incarceration

         over the next 15 months is not necessary to protect the public. 18 U.S.C. §

         3553(a)(2)(C). It is also important to note that Lockhart’s guideline range of 78-97

         months is substantially lower than the 120-month mandatory minimum he received.

         Lockhart has already served a sentence greater than the bottom of his range and

         considering his good time credit, he has served a sentence equivalent to his

         maximum guideline sentence. Further, Lockhart’s health conditions and

         vulnerability to COVID-19 justify whatever sentence disparity that might arise

         among similarly situated defendants by his early release. See 18 U.S.C. § 3553(a)(6).



            III.      Conclusion

                   For the foregoing reasons, Lockhart’s motion for compassionate release is

         GRANTED. He is sentenced to time served with a ten-year term of supervised

         release. It is hereby ordered that as a condition of supervised release, Lockhart must

         remain on home confinement at the residence of his former roommate until

         September 20, 2021. All other conditions remain the same. This order is stayed for

         up to fourteen days, for the verification of the defendant’s residence and to make

         appropriate travel arrangements. The defendant shall be released as soon as a



                                                    9
Case 1:11-cr-00231-SJ Document 68 Filed 07/29/20 Page 10 of 10 PageID #: 295




                                                   /S/
